By proper indictment the appellant was charged with rape on a girl under fifteen years of age, was tried and convicted and given the lowest penalty.
There is no statement of facts with the record. The only thing that purports to be, appears to have been made out by a stenographer, but not signed or agreed to by any of the attorneys, nor approved in any way by the court. It can not be considered by us.
The charge of the court clearly presents the matter in the manner authorized and in accordance with the indictment. No question attempted to be raised by appellant can be considered in the absence of a statement of facts.
The judgment is therefore affirmed.
Affirmed.